ON MOTION FOR REHEARING
COBB, Judge.
Based on Inscho v. State, 521 So.2d 164 (Fla. 5th DCA 1988), the state’s motion for rehearing is granted and the opinion previously issued in this case is vacated and replaced with the following:
Appellant, Bobby Cord, pursuant to Florida Rule of Criminal Procedure 3.850, attacks the legality of a 30-year sentence imposed in 1984 for robbery.1 The sentence was enhanced in accordance with the habitual offender statute, section 775.084, Florida Statutes (1983). The habitual offender statute may properly be used to extend the general statutory maximum provided for in section 775.082, although the statute is not a clear and convincing reason for departure. Inscho.
Cord’s attempt to collaterally attack the validity of the trial court’s departure from the presumptive guideline range of 9 — 12 years based upon the trial court’s finding that he is a career criminal who is not susceptible to rehabilitation is without merit. See Williams v. State, 504 So.2d 392 (Fla.1987).
AFFIRMED.
SHARP, C.J., and ORFINGER, J., concur.

. An attack on the legality of a sentence may be raised under either Florida Rule of Criminal Procedure 3.800 or 3.850.